 


115 S2604 IS: Oil Region National Heritage Area Reauthorization Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 2604 
IN THE SENATE OF THE UNITED STATES 
 
March 22, 2018 
Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To amend the Oil Region National Heritage Area Act to reauthorize the Oil Region National Heritage Area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Oil Region National Heritage Area Reauthorization Act.  2.Oil Region National Heritage Area Act (a)Management entityThe Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3368) is amended by striking Oil Heritage Region, Inc. each place it appears and inserting Oil Region Alliance of Business, Industry and Tourism. 
(b)SunsetSection 608 of the Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3372) is amended to read as follows:  608.SunsetThe authority of the Secretary to grant or provide any assistance under this title shall terminate on September 30, 2026.. 
(c)Authorization of appropriationsSection 612(a)(2) of the Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3373) is amended by striking $10,000,000 and inserting $20,000,000.   